NELSON, Circuit Justice.
We are of opinion that the shawls and scarfs in question come within the description of “wearing apparel” under Schedule C of the tariff act of July 30th, 1846, and were properly charged with a duty of thirty per cent. This phraseology for the purpose of describing a dutiable article, was used for the first time in the act of 1840, and was introduced for the purpose of describing a class of articles, not as known in trade and commerce by any particular appellation, but by the actual use for which they were designed, and to which they were adapted, taken in connection with the fact that they were made up or manufactured wholly or in part by the tailor, sempstress, or manufacturer. Congress intended to depart from the commercial designation as the test to determine the description within which the duty should or should not be charged, and to leave such determination to the test of the actual use of the article. Hence, the purpose for which it was made, its fitness and adaptation as an article of dress, and the actual use of it, are the proper subjects of inquiry in determining whether it comes within the clause in question; not the name or description by which it may be known to the manufacturer, or importer, or others dealing in the article. Is the article wearing apparel in point of fact, made up or manufactured by the tailor, sempstress, or manufacturer? That is the question to be determined for the purpose of ascertaining the rate of duty. The words are used in their natural and ordinary sense, and are to be so interpreted by the court. A new trial must be granted, with costs to abide the event.